[Cite as Disciplinary Counsel v. Bunstine, ___ Ohio St.3d ___, 2016-Ohio-2735.]




                        DISCIPLINARY COUNSEL v. BUNSTINE.
         [Cite as Disciplinary Counsel v. Bunstine, ___ Ohio St.3d ___,
                                    2016-Ohio-2735.]
 (Nos. 2012-2049 and 2014-1392—Submitted April 26, 2016—Decided April 29,
                                          2016.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} These causes came on for further consideration upon the filing of
applications for reinstatement by respondent, Edward Royal Bunstine, Attorney
Registration No. 0030127, last known business address in Chillicothe, Ohio.
        {¶ 2} The court coming now to consider its order of August 28, 2013,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice of law for a period of one year with six months stayed on
condition, and its order of September 16, 2015, wherein the court, pursuant to
Gov.Bar R. V(12)(A)(3), suspended respondent from the practice of law for a
period of six months, finds that respondent has substantially complied with those
orders and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the State of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________